

115 S3251 RS: Federal Acquisition Savings Act of 2018
U.S. Senate
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 669115th CONGRESS2d SessionS. 3251[Report No. 115–383]IN THE SENATE OF THE UNITED STATESJuly 19, 2018Mr. Peters (for himself, Mr. Lankford, and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsNovember 26, 2018Reported by Mr. Johnson, without amendmentA BILLTo require executive agencies to consider rental in any analysis for
			 equipment acquisition, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Acquisition Savings Act of 2018. 2.Agency analysis of equipment acquisition (a)Agency analysis of equipment acquisition (1)In generalExcept as provided for under subsection (d), the head of each executive agency shall acquire equipment using the method of acquisition most advantageous to the Federal Government based on a case-by-case analysis of comparative costs and other factors, including those factors listed in section 7.401 of the Federal Acquisition Regulation.
 (2)Methods of acquisitionThe methods of acquisition to be compared in the analysis under paragraph (1) shall include, at a minimum, purchase, short-term rental or lease, long-term rental or lease, interagency acquisition, and acquisition agreements with a State or a local government as described in subsection (c).
 (3)Amendment of Federal Acquisition RegulationNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall amend the Federal Acquisition Regulation to implement the requirement of this subsection, including a determination of the factors for executive agencies to consider for purposes of performing the analysis under paragraph (1).
 (4)Rule of constructionNothing in this subsection shall be construed to affect the requirements of chapter 37 of title 41, United States Code, section 2305 of title 10, United States Code, or section 1535 of title 31, United States Code.
 (b)Date of implementationThe analysis in subsection (a) shall be applied to contracts for the acquisition of equipment entered into on or after the date that the Federal Acquisition Regulation is amended pursuant to paragraph (3) of such subsection.
			(c)Acquisition agreements with States or local governments
 (1)In generalNotwithstanding any other provision of law, including chapter 37 of title 41, United States Code, the Small Business Act (15 U.S.C. 631 et seq.), and section 2305 of title 10, United States Code, the head of an executive agency may enter into an acquisition agreement authorized by this section directly with a State or a local government if the agency head determines that the agreement otherwise satisfies the requirements of subsection (a)(1).
 (2)Terms and conditionsAny agreement under paragraph (1) shall contain such terms and conditions as the head of the agency deems necessary or appropriate to protect the interests of the United States.
 (d)ExceptionsThe analysis otherwise required under subsection (a) is not required— (1)when the President has issued an emergency declaration or a major disaster declaration pursuant to the Robert T. Stafford Disaster Relief and Energy Assistance Act (42 U.S.C. 5121 et seq.);
 (2)in other emergency situations if the agency head makes a determination that obtaining such equipment is necessary in order to protect human life or property; or
 (3)when otherwise authorized by law. (e)Study of agency analysesNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a comprehensive report on the decisions made by the executive agencies with the highest levels of acquisition spending, and a sample of executive agencies with lower levels of acquisition spending, to acquire high-value equipment by lease, rental, or purchase pursuant to subpart 7.4 of the Federal Acquisition Regulation.
 (f)DefinitionsIn this section: (1)Executive agencyThe term executive agency has the meaning given that term in section 102 of title 40, United States Code.
 (2)Interagency acquisitionThe term interagency acquisition has the meaning given that term in section 2.101 of the Federal Acquisition Regulation. (3)StateThe term State has the meaning given the term in section 6501 of title 31, United States Code.
 (4)Local governmentThe term local government means any unit of local government within a State, including a county, municipality, city, borough, town, township, parish, local public authority, school district, special district, intrastate district, council of governments, or regional or interstate government entity, and any agency or instrumentality of a local government.November 26, 2018Reported without amendment